
	
		I
		112th CONGRESS
		1st Session
		H. R. 2107
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Michaud (for
			 himself and Mr. Stark) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to improve the
		  safety of high risk rural roads, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 High Risk Rural Roads Safety Act of
			 2011.
		2.High Risk Rural
			 Roads Safety ProgramTitle 23,
			 United States Code, is amended by inserting after section 149 the
			 following:
			
				150.High risk rural
				roads safety program
					(a)In
				generalThe Secretary shall
				carry out a program to improve the safety of high risk rural roads in
				accordance with this section.
					(b)High risk rural
				road projectsFunds apportioned to a State under this section may
				be used for any of the following projects and activities to improve the safety
				of a high risk rural road:
						(1)A road safety
				audit.
						(2)An intersection
				safety improvement.
						(3)Installation of
				rumble strips or another warning device, if the rumble strips or other warning
				devices do not adversely affect the safety or mobility of bicyclists,
				pedestrians, and the disabled.
						(4)An improvement for
				pedestrian or bicyclist safety or safety of the disabled.
						(5)Construction of a
				railway-highway crossing safety feature, including installation of protective
				devices.
						(6)Construction of a
				traffic calming feature.
						(7)Improvement of
				highway signage and pavement markings, including to meet minimum levels of
				retroreflectivity established by the Department of Transportation.
						(8)Installation of a
				priority control system for emergency vehicles at signalized
				intersections.
						(9)Installation of a
				traffic control or other warning device at a location with high accident
				potential.
						(10)Installation of
				guardrails, barriers (including barriers between construction work zones and
				traffic lanes for the safety of motorists and workers), and crash
				attenuators.
						(11)The addition or
				retrofitting of structures or other measures to eliminate or reduce accidents
				involving vehicles and wildlife.
						(12)Installation and
				maintenance of signs (including fluorescent, yellow-green signs) at
				pedestrian-bicycle crossings and in school zones.
						(13)Installation of a
				skid-resistant surface at an intersection or other location with a high
				frequency of accidents.
						(14)Improvement of an
				edge drop-off that is greater than 4 inches.
						(15)Spot pavement and
				shoulder widening.
						(16)Elimination of a
				roadside obstacle.
						(17)Systemic
				improvements focusing on low-cost safety infrastructure investments.
						(18)Traffic
				enforcement or other activities relating to work zone safety.
						(c)Apportionment of
				fundsOn October 1 of each fiscal year, the Secretary shall
				apportion the sums authorized to be appropriated to carry out this section for
				such fiscal year among the States in accordance with the following:
						(1)25 percent in the
				ratio that—
							(A)the total rural
				major collector lane miles in each State; bears to
							(B)the total rural
				major collector lane miles in all States.
							(2)25 percent in the
				ratio that—
							(A)the total rural
				minor collector lane miles in each State; bears to
							(B)the total rural
				minor collector lane miles in all States.
							(3)25 percent in the
				ratio that—
							(A)the total rural
				local road lane miles in each State; bears to
							(B)the total rural
				local road lane miles in all States.
							(4)25 percent in the
				ratio that—
							(A)the total number
				of fatalities, in the most recent fiscal year for which data is available, on
				rural major collector, rural minor collector, and rural local roads in each
				State; bears to
							(B)the total number
				of fatalities, in the most recent fiscal year for which data is available, on
				rural major collector, rural minor collector, and rural local roads in all
				States.
							(d)Federal
				ShareThe Federal share of the cost of a high risk rural road
				project carried out with funds apportioned to a State under this section shall
				be 90 percent.
					(e)Road assessment
				programsNotwithstanding
				subsection (b), a State may use not more than 1.25 percent or $100,000 of the
				funds apportioned to the State under this section in a fiscal year, whichever
				is greater, for a road assessment program, under which any of the following may
				be carried out to improve the safety of a high risk rural road:
						(1)Risk mapping to
				document the safety performance of a road.
						(2)Documenting the risk of death or serious
				injury from an accident with respect to a road, including specifying the
				locations where that risk is high or low.
						(3)Monitoring changes
				in the safety performance of a road segment over time and determining how those
				changes relate to safety improvement activities.
						(4)Examining the
				effectiveness of road infrastructure improvements with respect to protecting
				road users from accidents, including accidents that result in death or serious
				injury.
						(5)Identifying roads
				eligible to be assisted under subsection (b).
						(6)Identifying
				cost-effective improvements for a specific road segment.
						(f)ReportsThe Secretary shall submit annually to the
				Committee on Environment and Public Works of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives a report
				describing progress made in reducing the number of fatalities and
				incapacitating injuries on each of the high risk rural roads with respect to
				which a project was carried out under this section.
					(g)High risk rural
				road definedIn this section, the term high risk rural
				road means any roadway functionally classified as a rural major or minor
				collector or a rural local road—
						(1)with respect to
				which there is a significant likelihood of accidents resulting in fatalities or
				incapacitating injuries; or
						(2)with respect to
				which there is a physical condition that presents to users of the roadway an
				increased risk of an accident, including an accident resulting in a serious
				injury.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated out of the
				Highway Trust Fund (other than the Mass Transit Account) to carry out this
				section $400,000,000 for each of fiscal years 2012 through 2017. Funds made
				available to carry out this section shall not be transferrable and shall remain
				available until
				expended.
					.
		3.Conforming
			 amendmentsSection 148 of
			 title 23, United States Code, is amended—
			(1)by striking
			 subsection (f); and
			(2)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively.
			4.Clerical
			 amendmentThe analysis for
			 chapter 1 of title 23, United States Code, is amended by inserting after the
			 item relating to section 149 the following:
			
				
					150. High risk rural roads safety
				program.
				
				.
		
